Kellam, J.
I concur in the decision of this case, but am not willing to commit myself to the theory of the opinion that whether an attachment will lie in an action arising on contract, for the recovery of money only, depends upon the directness or indirectness with which the damages can be proved. The opinion excludes “all cases where the amount of the claim can be determined by no fixed rule of law, but is to be determined by the opinion of a court or jury.” There is no case arising on contract where the damages are left ‘ ‘entirely to the opinion of a court or jury,” except as such opinion is the finding or judgment of such court or jury upon computation or assessment based upon facts first ascertained to be true. A. sues B. to recover for services on an implied contract. The contract certainly furnishes no measure of damages, for it specifies neither time nor rate. There is no “fixed rule of law” which applies to this case any more than to any case of general and unliquidated damages. In such case the damages are “to be deter-' mined entirely be the opinion of a court or jury,” if they ever are in any case. Can there be no attachment, then, or will the case be brought within the rule of the opinion if the plaintiff’s affidavit states the number of months he worked, and what he claims his services are worth by the month? This is only his notion of the amount of his damages, and must come from extrinsic evidence, and not from the contract. The defendant may prove on the trial that his services were valueless, or nearly so, and that he ought to recover nothing, or at least but a small portion of what he claims; but, whatever the court or jury gives him, it gives, not as the result of its opinion, generally, nor upon the form or matter of his affidavit, but upon a computation of the amount of his damages, upon the basis of the facts as proved upon the trial, and not as stated in his affidavit. Does it import a new principle into the case, making *286what would otherwise be an action on contract, for the recovery of money only, one not arising on contract, or not for the recovery of money only, that the court or jury must find several facts, as the basis of its calculation, before it can compute the damages? Or is the latter case essentially different in character, simply because the evidence may be more complex, or the facts to be found, upon which the computation of damages must be based, are less simple and direct? If the supposed quantum meruit case is within our attachment statute, I cannot see what excludes any case arising on contract, for the recovery of money only. And this may be the doctrine of the opinion, provided the plaintiff in his affidavit, sets out all the facts in detail which he assumes he can prove on the trial; and such facts would, as in the quantum meruit case, entitle the plaintiff to a judgment for a definite amount. A plaintiff could always do this without any risk to himself, but I doubt if the statute contemplates that a plaintiff shall state his evidence in an attachment affidavit any more fully, or in any different manner, than is required in his complaint. The statute says the defend'ant shall “state” not show, the amount of his claim; that is, how much he • claims, and the grounds thereof, and such grounds may be stated in the same general terms as the statutory grounds for the issuing of the attachment. For my part I can see no occasion or necessity for any artificial or restricted consti’uction of the language of the attachment law. I would take it as it reads and apply it to cases coming within its terms. To hold it applicable to one case arising on contract, for the recovery of money only, and not to another depending upon whether the affidavit makes it appear that plaintiffs damages can be established by an easy and direct method, if at all, or only by the use of many and different facts, is to introduce a refinement into the interpretation and consequent meaning of the law which will often cut of the right of our own citizens to enforce in our pwn ccurts confessedly meritorious claims for money *287only, arising on contract, against nonresidents who have property in the state, and one which will constantly perplex the practitioner, leaving parties in doubt as to their rights and remedies, and increase the expense and trouble which always attend the uncertainties of the law.
• I-t is suggested that this broad rule will permit an attachment in an action for breach- of promise of marriage. I think not, necessarily; and even if it would, and the court should think it undesirable, it ought not, on that account, to undertake to take over the law to suit its views of what it should be. A promise to marry, while for some purposes treated as a contract, is not so, in a general sense. It has few of the attributes and is subject to few of the conditions and incidents, of a'commercial contract. Very few of the provisions of our code declaring the law of contracts apply to or control it. I can discover no danger here, the avoidance of which would justify a peculiar — and what now seems to be an unnatural — interpretation of our attachment law.
I have only expressed my personal views, and do not assume that they are supported by the authorities. If the question should be presented to this court for decision, I will examine them. I only desire now to withhold my affirmative assent from the restricted effect given to the law in the opinion.